Citation Nr: 0322812	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  99-00 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for depressive 
disorder.

2.  Entitlement to an increased rating for service-connected 
duodenal ulcer, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had military service from August 1982 to April 
1989.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Newark, New Jersey Regional 
Office (RO).


REMAND

The veteran's representative has argued that the veteran has 
not been properly notified of the evidence needed to 
substantiate his claims or what evidence he is responsible 
for obtaining.  The Board notes that the RO has provided the 
veteran with express notice of the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) in correspondence dated 
in May 2001.  This letter provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  It did concern, in detail, mostly 
service connection material.  Moreover, in that letter the 
veteran was made aware of the information and evidence 
necessary to substantiate his claims and was provided 
opportunities to submit such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

A review of the claims file also shows that in correspondence 
to the veteran during the pendency of these claims, the RO 
has requested that the veteran identify any outstanding 
treatment reports, which were subsequently obtained.  The RO 
has informed the veteran that it was making arrangements to 
have him examined, which it has done.  During the course of 
the appeal the veteran was afforded a personal hearing in 
February 1999.  Despite their assertions neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

However, given the contentions of the veteran's 
representative the Board will remand the issues so the 
veteran may be notified of that evidence needed to 
substantiate each claim and, further, what evidence he needs 
to supply and which VA will obtain.  See Charles, Quartuccio, 
supra.  It is noted that the Board cannot do this development 
internally.  See Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  In view of the representative's contentions, the 
Board will offer additional opportunity to notice and 
development of evidence.

Accordingly, while the Board regrets the delay, the veteran's 
claims are REMANDED to the RO for the following action:


1.  The RO should furnish the veteran and 
his representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the service connection and 
increased rating claims currently on 
appeal.  The letter should include 
specific notice as to the type of 
evidence necessary to substantiate each 
claim. 

Specifically, the notice must advise the 
veteran that evidence needed to 
substantiate his claim of entitlement to 
an increased evaluation for duodenal 
ulcer is evidence that he has recurring 
episodes of severe symptoms two or three 
times a year averaging ten days in 
duration; or recurring episodes with 
moderate manifestations (20 percent).  To 
merit the next higher evaluation of (40 
percent), the evidence needed includes 
moderately severe symptoms of impairment 
manifested by weight loss and anemia; or 
recurrent incapacitating episodes 
averaging ten days of more in duration at 
least four or more times per year.  As to 
the maximum evaluation of (60 percent), 
the veteran would need to provide 
evidence of a severe ulcer, only 
partially relieved by standard therapy, 
periodic vomiting, recurrent hematemesis 
or melena, with manifestations of anemia 
and weight loss productive of definite 
impairment of health.

The notice must also advise the veteran 
that, the evidence needed to substantiate 
his claim of entitlement to service 
connection for depressive disorder is 
competent evidence of a current 
disability (a medical diagnosis), of 
incurrence or aggravation of a disease or 
injury in service (lay or medical 
evidence) and of a nexus between the in-
service disease or injury and the current 
disability (medical evidence).  The nexus 
requirement may be satisfied by a 
presumption that certain diseases 
manifesting themselves within certain 
prescribed periods are related to 
service.  Also the requisite link between 
a current disability and military service 
may be established, in the absence of 
medical evidence that does so, by medical 
evidence that the veteran incurred a 
chronic disorder in service and currently 
has the same chronic disorder, or by 
medical evidence that links a current 
disability to symptoms that began in 
service and continued to the present. 

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for the 
disabilities under consideration that are 
not currently of record, and assurance 
that the RO will attempt to obtain the 
evidence if sufficient information and/or 
evidence is provided.  The RO's letter 
should also invite him to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.

2.  After receiving the veteran's 
response (or a reasonable time period for 
his response has expired), the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  If additional evidence is received, 
the RO should then review the claims file 
and ensure that all notification and 
development action required by VCCA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, if 
evidence is obtained, the RO should 
readjudicate the claims on appeal in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, the RO must 
furnish the veteran and his 
representative an appropriate SSOC and 
afford them the requisite time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




